Citation Nr: 0218371	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  01-08 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than March 9, 
1999, for a grant of service connection for disabilities 
of the left knee and lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
July 1969.

This matter is before the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which granted service connection 
for disabilities of the left knee and lumbosacral spine, 
effective March 9, 1999.


FINDINGS OF FACT

1.  All reasonable development and notification necessary 
for the disposition of the instant case has been 
completed.

2.  Service connection was previously denied for a 
disability of the lumbosacral spine by Board decisions 
dated in July 1986 and August 1990.  The July 1986 Board 
decision also denied service connection for a left knee 
disability.

3.  Service connection for disabilities of the left knee 
and lumbosacral spine was also denied by an August 1996 
rating decision.  The veteran was informed of this 
decision, including his right to appeal, and he did not 
appeal.

4.  Although the veteran submitted various documents to VA 
following the August 1996 rating decision on other 
matters, he did not provide a written communication in 
which he expressed his belief in entitlement to service 
connection for disabilities of the left knee and/or 
lumbosacral spine until the statement received March 9, 
1999.


CONCLUSION OF LAW

An effective date earlier than March 9, 1999, for a grant 
of service connection for disabilities of the left knee 
and/or lumbosacral spine is not warranted.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 (2002); 66 Fed. Reg. 
45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2002)) became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  
See 66 Fed. Reg. 45,620-45,632 (August 29, 2001).  This 
law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board acknowledges that the RO did not refer to the 
VCAA when it adjudicated the case below.  In fact, the 
regulations cited by the RO in the September 2001 
Statement of the Case (SOC) contained an old version of 
38 C.F.R. § 3.159, which made reference to the now defunct 
well-grounded claim standard.  Additionally, the veteran's 
representative contended in a November 2002 statement that 
the RO failed to comply with the duty to notify under the 
VCAA.  Nevertheless, the Board finds that VA's duties have 
been fulfilled in the instant case.  The reference to the 
VCAA by the veteran's representative reflects indicates 
that he is aware of this statute, including the enhanced 
duty to assist and notify provisions, and he did not 
indicate the existence of any pertinent evidence not of 
record.  Moreover, the RO advised the veteran of the 
applicable criteria concerning the assignment of effective 
dates for grants of service connection by the September 
2001 SOC, and the VCAA made no change to this criteria.  
The veteran was advised of his right to a personal hearing 
before the RO and/or Board.  As such, the veteran was kept 
apprised of what he must show to prevail in his claim, 
what information and evidence he was responsible for, and 
what evidence VA must secure.  Therefore, there is no 
further duty to notify.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The only medical evidence that could be relevant to this 
earlier effective date claim would have to be dated prior 
to March 9, 1999, and it is clear that there is no such 
evidence.  In fact, it does not appear that the veteran 
has identified any pertinent evidence currently in 
existence that has not been obtained or requested by the 
RO.  As the August 1996 RO decision was not appealed and, 
as will be explained below, in the absence of any 
subsequently received evidence prior to receipt of the 
reopened claim (March 9, 1999), the only permissible 
effective date by law is the latter date.  Under the 
circumstances of this case, the Board is without authority 
to grant the benefit sought on appeal; it is precluded by 
law.  In Sabonis v. Brown, 6 Vet. App. 426 (1994), the 
Court, held that in cases such as this in which the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  The Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant); Sabonis, supra (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, 
to include the revised regulatory provisions of 38 C.F.R. 
§ 3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant 
case.

As stated above, it does not appear that the RO referred 
to the VCAA when it adjudicated the case below.  However, 
for the reasons stated above, the Board has found that 
VA's duties under the VCAA have been fulfilled.  Further, 
the RO considered all of the relevant evidence of record 
and all of the applicable law and regulations when it 
adjudicated the claim below, and the Board will do the 
same.  As such, there has been no prejudice to the veteran 
that would warrant a remand, and the veteran's procedural 
rights have not been abridged.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).


Background.  The veteran contends, in essence, that he is 
entitled to an effective date of September 1995, for the 
grant of service connection for his left knee and low back 
disabilities.  He maintains that the evidence of record at 
the time of the August 1996 rating decision denying 
service connection for disabilities of the left knee and 
lumbosacral spine was actually sufficient to grant the 
claim.

The record reflects that, prior to the February 2001 grant 
of service connection, the veteran submitted claims of 
service connection for disabilities of the left knee and 
lumbosacral spine on several occasions, contending that 
these disabilities were secondary to his service-connected 
right knee disability.  However, service connection was 
denied for a disability of the low back/lumbosacral spine 
by Board decisions dated in July 1986 and August 1990.  
The July 1986 Board decision also denied service 
connection for a left knee disability.

On September 25, 1995, the RO received a statement from 
the veteran asserting that he was seeking an increase for 
his right leg injury, as well as aggravation of his left 
leg and lower back.  The evidence submitted in support of 
his claim included a March 1991 decision from a Social 
Security Administration (SSA) Administrative Law Judge 
(ALJ).  He subsequently underwent a VA joints examination 
in April 1996, which included evaluation of both knees and 
the low back.  Regarding the left knee, the examiner 
stated that no final diagnosis was possible based on the 
available information, but that an X-ray that could 
confirm degenerative joint disease of the left knee was 
pending.  With respect to the low back, final diagnosis 
was history of degenerative disc disease.  Further, the 
examiner commented, in part, that it was unclear whether 
or not this was service-connected; and that it was unclear 
as to whether the altered mechanics of his right knee, to 
include altered walking for most of a lifetime would have 
caused his degenerative disc disease, but they certainly 
could have contributed to make it worse.

By an August 1996 rating decision, the RO, among other 
things, found that new and material evidence had not been 
submitted to reopen the claims of service connection for a 
left knee disorder and low back disorder secondary to the 
service-connected right knee disorder.  The veteran was 
informed of this decision by correspondence dated that 
same month.  Further, the correspondence reflects that he 
was provided with a copy of the rating decision, as well 
as a VA Form 4107 which explained his procedural and 
appellate rights.  The veteran did not appeal this 
decision.

Following the August 1996 rating decision, the record 
reflects that the veteran submitted various documents to 
the RO regarding matters other than his left knee and low 
back.  However, he did not provide a written communication 
in which he expressed his belief in entitlement to service 
connection for disabilities of the left knee and/or 
lumbosacral spine until the statement received March 9, 
1999.

The record reflects that the RO initially found in an 
April 1999 rating decision that new and material evidence 
had not been submitted to reopen the claim of service 
connection for disabilities of the left knee and 
lumbosacral spine, and the veteran submitted a Notice of 
Disagreement to that decision in March 2000.  However, by 
a February 2001 rating decision, the RO granted service 
connection for disabilities of the left knee and 
lumbosacral spine, as secondary to the service-connected 
right knee disability, effective March 9, 1999.  

The veteran appealed the February 2001 rating decision to 
the Board, contending that an earlier effective date was 
warranted back to the 1995 claim.  He maintains that the 
evidence of record at the time of the August 1996 rating 
decision was sufficient to grant his claim at that time, 
and specifically refers to the opinion of the April 1996 
VA examiner in support of this contention.


Legal Criteria.  The effective date for the grant of 
service connection for a disease or injury is the day 
following separation from active duty or the date 
entitlement arose if a claim is received within one year 
after separation from service.  Otherwise, the effective 
date is the date of receipt of claim, or date entitlement 
arose, whichever is later.  The effective date of an award 
based on a claim reopened after final adjudication shall 
be fixed in accordance with the facts found, but shall not 
be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been 
filed in the form prescribed by the Secretary.  Any 
communication or action, indicating an intent to apply for 
one or more benefits, under the laws administered by VA, 
from a claimant may be considered an informal claim.  Upon 
receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from 
the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 3.151 or 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 
C.F.R. 3.155.

Where compensation is awarded pursuant to a liberalizing 
law or VA issue, the effective date of such award shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the act or 
administrative issue.  If a claim is reviewed more than 
one year after the effective date of the liberalizing law 
or VA issue, benefits may be authorized for a period of 
one year prior to the date of receipt of the request for 
review.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 
3.400(p).

The provisions of 38 C.F.R. § 3.157 commence with notation 
of the general rule that the effective date of 
compensation benefits will be the date of receipt of the 
claim or the date when entitlement arose, whichever is the 
later.  However, this regulation goes on to provide that 
receipt of clinical reports of examination or 
hospitalization may serve as informal claims "for increase 
or to reopen."  The date of receipt of such clinical 
evidence may serve to form the basis for an earlier 
effective date for the subsequent award of VA benefits if 
such benefits derive from (1) a claim for increased 
evaluation or (2) an application to reopen a previously 
denied claim.

"Application" is not defined in the statute.  However, in 
the regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also 
Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  

The Federal Circuit, in Rodriguez, supra, pointed out that 
for purposes of establishing the requirements and 
procedures for seeking veterans' benefits, a claim, 
whether "formal" or "informal" must be "in writing" in 
order to be considered a "claim" or "application" for 
benefits, and that the provisions of 38 C.F.R. § 3.1(p) 
defines "claim," informal as well as formal, as a 
"communication in writing."  Further, the Federal Circuit 
stated that when 38 C.F.R. § 3.155(a) refers to "an 
informal claim," it necessarily incorporates the 
definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing."  The Federal Circuit also 
pointed out the provisions of 38 C.F.R. § 3.155(a) make 
clear that there is no set form that an informal written 
claim must take.  All that is required is that the 
communication "indicat[e] an intent to apply for one or 
more benefits under the laws administered by the 
Department," and "identify the benefits sought."  


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to an effective date earlier than 
March 9, 1999, for a grant of service connection for his 
disabilities of the left knee and/or lumbosacral spine.

Here, the record clearly reflects that service connection 
was previously denied for a disability of the lumbosacral 
spine by Board decisions dated in July 1986 and August 
1990.  The July 1986 Board decision also denied service 
connection for a left knee disability.  Similarly, service 
connection for disabilities of the left knee and 
lumbosacral spine was also denied by an August 1996 rating 
decision.  The veteran was informed of this decision, 
including his right to appeal, and he did not appeal.  
Accordingly, all of these decisions are final.  See 
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.  
Therefore, the effective date for his grant of service 
connection can be no earlier than the date he submitted a 
claim to reopen following the last final denial in August 
1996.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A thorough review of the record reflects that while the 
veteran did submit various documents to VA following the 
August 1996 rating decision on other matters, he did not 
provide a written communication in which he expressed his 
belief in entitlement to service connection for 
disabilities of the left knee and/or lumbosacral spine 
until the statement received March 9, 1999.  Thus, he did 
not submit a formal or informal claim prior to the current 
effective date.  See Rodriguez, supra.  Consequently, the 
veteran is not entitled to an earlier effective date under 
the pertinent laws and regulations.

The Board acknowledges that the veteran has alleged that 
there was sufficient evidence of record at the time of the 
August 1996 rating decision to warrant service connection 
for disabilities of the left knee and lumbosacral spine.  
Further, he specifically referred to the April 1996 VA 
joints examination in support of this contention.  
However, under 38 C.F.R. § 3.105(a), "[p]revious 
determinations which are final and binding ...will be 
accepted as correct in the absence of clear and 
unmistakable error."  The Board wishes to emphasize that 
the Court has consistently stressed the rigorous nature of 
the concept of clear and unmistakable error.  In various 
decisions, the Court has emphasized that merely to aver 
that there was clear and unmistakable error in a rating 
decision is not sufficient to raise the issue.  Moreover, 
the Court has held that simply to claim clear and 
unmistakable error on the basis that previous 
adjudications had improperly weighed the evidence can 
never rise to the stringent definition of clear and 
unmistakable error.  See Russell v. Principi, 3 Vet. App. 
310 (1992) (en banc); see also Fugo v. Brown, 6 Vet. App. 
40 (1993).  That is, a disagreement with how the facts 
were evaluated is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 
95 (1995).  Consequently, the Board is of the opinion that 
the veteran has not raised a claim of clear and 
unmistakable error with respect to the August 1996 rating 
decision.  As such, it has no jurisdiction to consider 
this issue or order additional development.

For the reasons stated above, the Board finds that there 
is no legal basis to award the veteran an effective date 
earlier than March 9, 1999, for his grant of service 
connection for disabilities of the left knee and 
lumbosacral spine.  Accordingly, his claim must be denied.


ORDER

Entitlement to an effective date earlier than March 9, 
1999, for a grant of service connection for disabilities 
of the left knee and lumbosacral spine is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

